Citation Nr: 1209909	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  09-44 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1962 to August 1964.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

In May 2011, the Veteran testified before the undersigned Acting Veterans Law Judge during a Travel Board hearing held at the RO.  A transcript of that hearing has been associated with the claims file.  

During the May 2011 Travel Board hearing, the Veteran raised an informal claim for service connection for tinnitus.  The issue of service connection for tinnitus has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required with respect to the Veteran's claim for a compensable rating for his service-connected hearing loss.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011).

The Veteran claims that his service-connected bilateral hearing loss is more severe than what is reflected by the currently assigned noncompensable disability rating.  Specifically, he claimed during the May 2011 Travel Board hearing that his bilateral hearing loss had gotten worse since the last VA examination in June 2010, as he had more difficulty understanding conversational speech and conversing on the telephone.  Additionally, the Veteran reported that he recently received treatment for his disability at a VA medical facility and that he was provided with hearing aids.  However, a review of the evidence of record reveals that none of the Veteran's VA treatment records have been associated of the claims file.  As such, it does not appear that all of the Veteran's relevant VA medical records had been associated with the claims file at the time of the June 2010 VA examination.  Indeed, the June 2010 VA examination report indicated that the examiner did not review the Veteran's claims file in conjunction with performing the evaluation.  Thus, it is does not appear that the June 2010 VA examiner reviewed and considered the Veteran's VA treatment relevant to his claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  Given this, and in light of the Veteran's contentions as to an increase in severity, the Board finds that an additional examination is warranted.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  In addition, the duty to assist requires a medical examination when such examination is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).

Additionally, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  As it appears that the Veteran's VA medical records are not of record, the RO/AMC should endeavor to obtain the Veteran's relevant VA medical records and associated said records with the claims file prior to the VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Veteran and his representative and request they furnish the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, who treated the Veteran for his bilateral hearing loss.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and notice that the Veteran is ultimately responsible for providing the evidence.  Associate all documents obtained with the claims file.

2.  Thereafter, the RO/AMC shall schedule the Veteran for a VA audiological examination to determine the current severity of his bilateral hearing loss.  The claims folder and a copy of this Remand should be made available to the examiner for review in conjunction with the examination.  The examiner shall indicate that the claims file was reviewed in the associated examination report.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner, to include pure tone threshold testing and the Maryland CNC speech audiometric test, should be performed.  In addition to objective test results, the examiner should fully describe the functional effects caused by the Veteran's bilateral hearing loss, to include effects on employment and daily life caused by his hearing loss.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to render an opinion without resort to mere speculation, he or she should so indicate and explain why an opinion cannot be provided.

3.  Upon completion of the above, the RO/AMC shall adjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


